Exhibit 10(c)

 

2012 HOVNANIAN ENTERPRISES, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

MARKET SHARE UNIT AGREEMENT

(Performance Vesting)

 

 

Participant:

 

Date of Grant:

                                     

Target Number of MSUs:

 

Grant Price:

                 

 

Maximum Number of MSUs:

                                             

Dates of Vesting:

           

Date

 

Number of Eligible MSUs Per

 Vesting Date at Target Level

                                                 

 

 

1.     Grant of MSUs.

 

(a)     General. For valuable consideration, receipt of which is hereby
acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (the
"Company"), hereby grants the target number of market share units ("MSUs")
listed above to the Participant, on the terms and conditions hereinafter set
forth. This grant is made pursuant to the terms and conditions of the 2012
Company Amended and Restated Stock Incentive Plan (the "Plan"), which Plan, as
amended from time to time, is incorporated herein by reference and made a part
of this Agreement. Each MSU represents the unfunded, unsecured right of the
Participant to receive a number of Shares (or fraction thereof) determined by
reference to the product of the relevant Stock Performance Multiplier and the
Revenue Multiplier on the date(s) and subject to the terms specified herein.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 

(b)     Certain Definitions. The terms set forth below shall have the meanings
as defined below:

 

(i)     “End Price” shall mean, with respect to each Vesting Date, the average
closing trading price of the Company’s Shares on the New York Stock Exchange
over the 60 calendar day period ending on such Vesting Date; provided, however,
that with respect to any Vesting Date occurring on or after the date of a Change
in Control, the End Price shall equal the price per Share paid to the holders
thereof in accordance with the definitive agreement governing the transaction
constituting the Change in Control (or, in the absence of such agreement, the
closing price per Share for the last trading day prior to the consummation of
the Change in Control).

 

 



Market Share Unit Agreement 

 Page 1





 
 

--------------------------------------------------------------------------------

 

  

(ii)     “Grant Price” shall mean the Grant Price set forth above, representing
the average closing trading price of the Company’s Shares on the New York Stock
Exchange over the 60 calendar day period ending on the Date of Grant.

 

(iii)     “Revenue Multiplier” shall be determined as follows by reference to
the percentage increase (if any) in the Company’s consolidated revenues for the
fiscal year ending October 31, 2016 as measured against the Company’s
consolidated revenues for the fiscal year ending October 31, 2014, in each case,
as reported on the Company’s audited financial statements:

 

Total Revenue Growth:

FYE 2016 vs. FYE 2014

Applicable Revenue

Multiplier

0.0% (or less)

0%

12.5%

50%

25.0% (or greater)

100%

 

; provided, however, that (a) the applicable Revenue Multiplier for revenue
growth between 0% and 12.5% or between 12.5% and 25.0% shall be determined by
linear interpolation and (b) in the event that a Change in Control occurs prior
to October 31, 2016, the Revenue Multiplier shall be deemed to equal 100%. For
the avoidance of doubt, the Revenue Multiplier shall be applied to the portion
of the target number of MSUs that becomes vested on each Vesting Date as
described herein.

 

(iv)     “Stock Performance Multiplier” with respect to each Vesting Date shall
mean the percentage equal to the corresponding End Price divided by the Grant
Price; provided, however, that (a) if such percentage is less than 50%, then the
Stock Performance Multiplier shall equal zero and (b) if such percentage exceeds
175%, then the Stock Performance Multiplier shall equal 175%. For the avoidance
of doubt, the Stock Performance Multiplier shall be applied to the portion of
the target number of MSUs that becomes vested on each Vesting Date as described
herein.

 

(v)     “Vesting Dates” shall mean the Vesting Dates referenced above, or if
earlier, the date upon which an acceleration of vesting occurs pursuant to
Section 2 hereof.

 

2.     Vesting and Timing of Transfer.

 

(a)     The Participant will become vested in the MSUs in accordance with the
Vesting Date schedule set forth above and as further described below; provided,
however, that upon the occurrence of a Change in Control that results in the
Company’s Shares ceasing to be publicly traded on a national securities
exchange, the outstanding MSUs shall immediately become vested with the Change
in Control date constituting the relevant Vesting Date hereunder and with Share
delivery determined based on the applicable Stock Performance Multiplier,
Revenue Multiplier and timing set forth in Section 2(b) below (subject to any
delay in Share delivery required pursuant to Section 16 hereof).

 

 



Market Share Unit Agreement 

 Page 2





 
 

--------------------------------------------------------------------------------

 

 

(b)     The Company shall transfer to the Participant, as soon as practicable
but not later than 60 days after an applicable Vesting Date, a number of Class A
Shares (if any) equal to the number of MSUs that became vested on that Vesting
Date multiplied by the corresponding Stock Performance Multiplier for such
Vesting Date (rounded up to the next whole share) and multiplied further by the
Revenue Multiplier, provided, however, that upon the final transfer of Shares to
the Participant on the final Vesting Date (i) such number of Shares (if any)
shall be reduced to the extent necessary to reflect any previous rounding up
pursuant to this sentence, and (ii) in lieu of a fractional Share, the
Participant shall receive a cash payment equal to the Fair Market Value of such
fractional Share. If the Participant is eligible to participate in, and has
elected to defer the transfer of Shares pursuant to the terms of a nonqualified
deferred compensation plan maintained by the Company, such Shares shall be so
deferred, and any such deferral, when paid, shall be paid in Shares. Once the
transfer of any Shares is deferred, the rights and privileges of the Participant
with respect to such Shares shall be determined solely pursuant to the terms of
the applicable plan, and not pursuant to the terms and conditions of this
Agreement.

 

(c)     Notwithstanding Sections 2(a) and 2(b) of this Agreement, if the
Participant's employment with the Company and its Affiliates terminates due to
(i) death, (ii) Disability or (iii) Retirement, but only if such Retirement
occurs on or after the first anniversary of the Date of Grant indicated above
(any such termination, a “Qualifying Termination”), the MSUs shall remain
outstanding and the corresponding Shares thereunder shall be delivered in
accordance with Section 2(b) on or following each subsequent scheduled Vesting
Date as if the Participant had remained employed with the Company and its
Affiliates through such applicable Vesting Date based on the corresponding Stock
Performance Multiplier for such Vesting Date and the Revenue Multiplier. In the
event of the death of the Participant, the transfer of Shares under this Section
2(c) shall be made in accordance with the beneficiary designation form on file
with the Company; provided, however, that, in the absence of any such
beneficiary designation form, the transfer of Shares under this Section 2(c)
shall be made to the person or persons to whom the Participant's rights under
the Agreement shall pass by will or by the applicable laws of descent and
distribution. For purposes of this Agreement, "Disability" shall mean
"Disability" as defined in the Plan, and "Retirement" shall mean termination of
employment on or after age 60, or on or after age 58 with at least 15 years of
"Service" to the Company and its Subsidiaries immediately preceding such
termination of employment. For this purpose, "Service" means the period of
employment immediately preceding Retirement, plus any prior periods of
employment with the Company and its Subsidiaries of one or more years' duration,
unless they were succeeded by a period of non-employment with the Company and
its Subsidiaries of more than three years' duration.

 

(d)     Upon each transfer or deferral of Shares in accordance with this
Agreement, the Participant’s right to receive that number of Shares transferred
to the Participant or deferred shall be extinguished. Additionally, to the
extent that the Participant earns less than 100% of the Shares underlying the
MSUs that are scheduled to vest upon any Vesting Date (i.e., due to the
applicable Performance Multiple being less than 100%), such unearned MSUs and
all rights pertaining thereto shall be extinguished as of the relevant Vesting
Date.

 

(e)     Notwithstanding Sections 2(a), 2(b) and 2(c) of this Agreement, upon the
Participant's termination of employment for any reason other than (i) death,
Disability or Retirement occurring on or after the first anniversary of the Date
of Grant indicated above or (ii) under the circumstances described in clause (f)
below, any unvested MSUs shall immediately terminate for no further
consideration.

 

 



Market Share Unit Agreement 

 Page 3





 
 

--------------------------------------------------------------------------------

 

 

(f)     Certain Terminations within Two Years Following a Change in Control. In
the event of the Participant’s (i) Qualifying Termination or (ii) involuntary
termination of employment with the Company or a subsidiary thereof without
“Cause” or termination for “Good Reason”, in each case, within two years
following a Change in Control, the MSUs, to the extent not previously vested and
settled, shall immediately become fully vested and settled in Shares on the same
terms as described under Section 2(b) above treating such termination of
employment date as the relevant Vesting Date; provided, however, that to the
extent required under Section 16 hereof in connection with any such termination
of employment in order to avoid additional taxation under Section 409A of the
Code, the Shares underlying the MSUs shall instead either (i) remain outstanding
and be settled upon the subsequent normal scheduled Vesting Dates as if the
Participant had remained employed through such dates, as described in Section
2(c), if the Change in Control did not constitute a change in ownership or
effective control within the meaning of Section 409A(a)(2)(A)(v) of the Code or
(ii) be deferred to the extent required under Section 16 if the Participant is a
“specified employee” within the meaning of Section 409A of the Code as of such
termination date. For purposes of this Agreement, “Cause” shall mean the
occurrence of any of the following: (a) the willful and continued failure of the
Participant to perform substantially all of his or her duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness) for a period of 10 days following a written demand for substantial
performance that is delivered to such Participant by the Company, which
specifically identifies the manner in which the Company believes the Participant
has not substantially performed his or her duties; (b) dishonesty in the
performance of the Participant’s duties with the Company; (c) the Participant’s
conviction of, or plea of guilty or nolo contendere to, a crime under the laws
of the United States or any state thereof constituting a felony or a misdemeanor
involving moral turpitude; (d) the Participant’s willful malfeasance or willful
misconduct in connection with the Participant’s duties with the Company or any
act or omission which is injurious to the financial condition or business
reputation of the Company or its affiliates; or (e) the Participant’s breach of
the provisions of Section 11 of this Agreement. For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following, without the
Participant’s express written consent: (a) any material diminution in the
Participant’s duties, titles or responsibilities with the Company from those in
effect immediately prior to a Change in Control; provided, however, that no such
material diminution shall be deemed to exist solely because of changes in the
Participant’s duties, titles or responsibilities as a consequence of the Company
ceasing to be a company with publicly traded securities or becoming a wholly
owned subsidiary of another entity; or (b) any reduction in the Participant’s
annual base salary or any material reduction in the Participant’s annual bonus
opportunity from the Participant’s annual base salary or annual bonus
opportunity in effect immediately prior to a Change in Control. Notwithstanding
the foregoing, no event shall constitute Good Reason unless the Participant
provides the Company with written notice of such event within 60 days after the
occurrence thereof and the Company fails to cure or resolve the behavior
otherwise constituting Good Reason within 30 days of its receipt of such notice.

 

3.     Dividends. If on any date while MSUs are outstanding hereunder the
Company shall pay any dividend on the Shares (other than a dividend payable in
Shares), the number of MSUs granted to the Participant shall, as of such
dividend payment date, be increased by a number of MSUs equal to: (a) the
product of (x) the number of MSUs held by the Participant as of the related
dividend record date, multiplied by (y) the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash, the per Share value of such dividend, as determined in good faith by
the Committee), divided by (b) the Fair Market Value of a Share on the payment
date of such dividend. In the case of any dividend declared on Shares that is
payable in the form of Shares, the number of MSUs granted to the Participant
shall be increased by a number equal to the product of (a) the MSUs that are
held by the Participant on the related dividend record date, multiplied by (b)
the number of Shares (including any fraction thereof) payable as a dividend on a
Share. Any MSUs attributable to dividends under this Section 3 shall be subject
to the vesting provisions provided in Section 2.

 

 



Market Share Unit Agreement 

 Page 4





 
 

--------------------------------------------------------------------------------

 

 

4.     Adjustments Upon Certain Events. Subject to the terms of the Plan, in the
event of any change in the outstanding Shares by reason of any Share dividend or
split, reorganization, recapitalization, merger, consolidation, amalgamation,
spin-off or combination transaction or exchange of Shares or other similar
events (collectively, an "Adjustment Event"), the Committee shall, in its sole
discretion, make an appropriate and equitable adjustment in the number of MSUs
subject to this Agreement, the relevant stock price measurements and such other
terms related to the MSUs to reflect such Adjustment Event. Any such adjustment
made by the Committee shall be final and binding upon the Participant, the
Company and all other interested persons.

 

5.     No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any Affiliate.
Further, the Company or an Affiliate may at any time dismiss the Participant,
free from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided herein.

 

6.     No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Committee and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms). The Participant further acknowledges and accepts that such
Participant's participation in the Plan is not to be considered part of any
normal or expected compensation and that the termination of the Participant's
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement or the Plan that may arise as a result of such
termination of employment.

 

7.     No Rights of a Shareholder. The Participant shall not have any rights or
privileges as a shareholder of the Company until the Shares in question have
been registered in the Company's register of shareholders.

 

8.     Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 2 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.

 

9.     Transferability. MSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 9 shall be void and unenforceable against the Company or any
Affiliate.

 

10.     Withholding. The Participant may be required to pay to the Company or
any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any transfer due under this Agreement or
under the Plan or from any compensation or other amount owing to the
Participant, applicable withholding taxes with respect to any transfer under
this Agreement or under the Plan and to take such action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes. Notwithstanding the foregoing, if the Participant's employment with the
Company terminates prior to the transfer of all of the Shares under this
Agreement, the payment of any applicable withholding taxes with respect to any
further transfer of Shares under this Agreement or the Plan shall be made solely
through the sale of Shares equal to the statutory minimum withholding liability.

 

 



Market Share Unit Agreement 

 Page 5





 
 

--------------------------------------------------------------------------------

 

 

11.     Non-Solicitation Covenants.

 

(a)     The Participant acknowledges and agrees that, during the Participant's
employment with the Company and its Affiliates and upon the Participant's
termination of Employment with the Company and its Affiliates for any reason,
for a period commencing on the termination of such Employment and ending on the
second anniversary of such termination, the Participant shall not, whether on
Participant's own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:

 

(i)     solicit any employee of the Company or its Affiliates with whom the
Participant had any contact during the last two years of the Participant's
employment, or who worked in the same business segment or division as the
Participant during that period to terminate employment with the Company or its
Affiliates;

 

(ii)     solicit the employment or services of, or hire, any such employee whose
employment with the Company or its Affiliates terminated coincident with, or
within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;

 

(iii)     directly or indirectly, solicit to cease to work with the Company or
its Affiliates any consultant then under contract with the Company or its
Affiliates.

 

(b)     It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 11 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

12.     Specific Performance. The Participant acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 11 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

13.     Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

 



Market Share Unit Agreement 

 Page 6





 
 

--------------------------------------------------------------------------------

 

 

14.     MSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All MSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

15.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

16.     409A. Notwithstanding any other provisions of this Agreement or the
Plan, this MSU shall not be deferred, accelerated, extended, paid out or
modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code upon the Participant. In the event it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, the transfer of Class A Shares under this Agreement may not be made at the
time contemplated hereunder without causing the Participant to be subject to
taxation under Section 409A of the Code (including due to the Participant’s
status as a “specified employee” within the meaning of Section 409A of the
Code), the Company will make such payment on the first day that would not result
in the Participant incurring any tax liability under Section 409A of the Code.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

HOVNANIAN ENTERPRISES, INC.

         

By:

     

Stephen D. Weinroth, Chair

Compensation Committee

       

PARTICIPANT

             

By:

       

 



 



Market Share Unit Agreement 

 Page 7



 